                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________________

RICHARD CUELLO,                                                     DECISION and
                                                 Plaintiff,         ORDER
-vs-
                                                                    16-CV-6564 CJS
T. E. LEPKOWSKI,
                                      Defendant.
__________________________________________________


                                     INTRODUCTION

       Richard Cuello (“Plaintiff”) is an inmate in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”) who maintains that

T.E. Lepkowski (“Defendant” or “Lepkowski”), a hearing officer employed by DOCCS,

violated his federal due process rights at a prison disciplinary hearing. Now before the

Court is Defendant’s motion (Docket No. [#4]) to dismiss the Amended Complaint for

failure to state a claim. The application is granted.

                                     BACKGROUND

       For purposes of this Decision and Order, the following facts are taken from the

Amended Complaint and from documents in a related state-court proceeding of which the

Court may take judicial notice.      In March, 2016, Plaintiff was confined at Elmira

Correctional Facility (“Elmira”). At all relevant times, defendant Lepkowski was employed

at Elmira as an Education Supervisor, and also served as a disciplinary hearing officer.

On March 27, 2016, Plaintiff was issued two misbehavior reports by a non-party,

Corrections Sergeant J. Powers. The first misbehavior report charged Plaintiff with

conspiracy to introduce drugs into the facility and smuggling, while the second report

charged him with drug possession and smuggling. Plaintiff, who was born and raised in

                                             1
the Dominican Republic, contends that he is not fluent in English and needs an interpreter

to manage everyday prison life. After being served with the misbehavior reports, Plaintiff

was assigned a Spanish-speaking assistant to help prepare his defense. However,

Plaintiff contends that the assistant saw him only once and refused to accept his written

requests for documents and witnesses. Defendant Lepkowski was assigned as the

hearing officer, and on March 31, 2016, he conducted the disciplinary hearing. According

to Plaintiff, Lepkowski conducted the hearing without an interpreter, ignored his claim that

he had not received proper assistance, improperly ejected him from the hearing room,

and concluded the hearing in his absence. Lepkowski found Plaintiff guilty of all charges

and sentenced him to 365 days in the Special Housing Unit (“SHU”).

        Plaintiff appealed Lepkowski’s determination, and on May 24, 2016, the Director

of the Special Housing Unit, Donald Venettozzi, reversed and expunged the convictions,

and ordered that a new hearing take place. On May 25, 2016, new misbehavior reports

were served on Plaintiff, asserting the same charges as before.1

        Neither the original Complaint [#1] in this action nor the Amended Complaint [#4]

mentions what happened at the second hearing. However, documents that Plaintiff filed

as part of an Article 78 proceeding in New York State Supreme Court, Albany County,

indicate that he was convicted of all charges2 at the second hearing and re-sentenced to

365 days in the SHU.3 The second disciplinary hearing4 was conducted by a different



1
  Def. Memo of Law, Docket No. [#8-2] at p. 5.
2
  A comparison of Plaintiff’s pleadings with the Article 78 documents indicates that both hearings involved
identical charges, involving the smuggling of drugs into Elmira inside cans of food. Moreover, Plaintiff
indicated in the Article 78 proceeding that the rehearing was based on the same charges as the initial
hearing. Docket No. [#8-1] at pp. 44-45.
3
  See, Docket No. [#8-1] at p. 26.
4
  Although the Article 78 papers do not refer to Lepkowski or the earlier hearing, they note that the
hearing conducted by Escrow was a “rehearing.” See, Docket No. [#8-1] at p. 20, 24, 26, 44-45.

                                                     2
hearing officer, James Escrow (“Escrow”), who is not mentioned in the pleadings in this

action. Plaintiff appealed Escrow’s determination, but the appeal was denied and he later

filed the aforementioned Article 78 proceeding. In the Article 78 proceeding, Plaintiff

asserted essentially the same claims against Escrow that he is attempting to assert here

against Lepkowski. The Article 78 proceeding challenging Escrow’s determination was

dismissed after Plaintiff failed to properly serve the petition on the respondent.5

        On August 11, 2016, Plaintiff commenced this action, proceeding pro se. On

September 15, 2016, Plaintiff filed the Amended Complaint. On September 22, 2017,

Defendant Lepkowski filed the instant motion to dismiss the Amended Complaint,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In sum, Lepkowski

contends that the Amended Complaint fails to state actionable claims, since it is based

on the first hearing, which was nullified by the second hearing. On this point, Lepkowski

cites cases including Horne v. Coughlin, 155 F.3d 156, 164 (2d Cir. 2001) (“Horne”) and

Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir. 2001) (“Gaston”), in which, he maintains,

“the Second Circuit has made clear that, regardless of whether the procedures followed

at the second hearing comported with the requirements of due process, that hearing

simply nullified the first hearing, rendering the first hearing irrelevant to the harm suffered

by the plaintiff.”6 Lepkowski contends that while Plaintiff may have served time7 in SHU

between the date of the original misbehavior reports and the re-issued misbehavior

reports, such fact does not allow him to sue for alleged due process violations at the

original hearing, since the time that he served in SHU during that period was credited to


5
  See, Docket No. [#8-1] at pp. 53-54.
6
  Def. Memo of Law, Docket No. [#8-2] at pp. 4-5.
7
  61 days, at most, which is the period between the two sets of misbehavior reports (March 27, 2016- May
26, 2016).

                                                   3
his sentence following the second hearing, and was thus attributable to the second

hearing.8

        On December 13, 2017, Plaintiff filed a response [#11] to Lepkowski’s motion.

Plaintiff begins by asserting that in this action, he “challenges both hearings – not solely

one of them.” However, the Court can quickly dispense with that claim, since it is clearly

meritless and incorrect. Even construing the Amended Complaint liberally, as the Court

must, it is clear that it is not directed at the second hearing and never mentions Escrow,

who conducted the second hearing.                  Indeed, this action is asserted solely against

Lepkowski, who conducted the first hearing.9

        Alternatively, Plaintiff argues that the first hearing was not nullified by the second

hearing, since, “Where there exists a violation of the Constitution, there exists a

remedy.”10 Plaintiff then goes on to explain how Lepkowski violated his rights in various

ways at the first hearing. Plaintiff further indicates that he “spent approximately the entire

penalty in punitive segregation, a period of more than 101 days,” which amounted to a

significant and atypical hardship. In that regard, though, Plaintiff is clearly referring to the

365-day sentence that he served overall, arguing that it exceeds the “101-day” figure that

the Second Circuit has identified as relevant when determining whether a liberty interest

is implicated.11 See, e.g., Smith v. Arnone, 700 F. App'x 55, 56 (2d Cir. Nov. 2, 2017)


8
  Alternatively, Lepkowski asserts that the time that Plaintiff served in SHU before the first conviction was
reversed was not enough to implicate a protected liberty interest.
9
  Even assuming arguendo that the Amended Complaint could be construed as asserting due process
violations in both hearings, there is no actionable claim here involving the second hearing since
Lepkowski was not involved with that hearing. See, Livingston v. Kelly, 561 F. Supp. 2d 329, 333
(W.D.N.Y. 2008) (“Assuming arguendo that the final hearing was somehow tainted or unfair, the fact
remains that the harm suffered by plaintiff was directly attributable to the third and final hearing, not to the
first hearing. There is no indication that anything that Breckon did or failed to do at that hearing was
responsible for the alleged procedural infirmities at the third hearing.”).
10
   Pl. Memo of Law [#11] at p. 2.
11
   As noted earlier, Plaintiff served far less than 101 days in connection with the first hearing, before it

                                                       4
(“[R]estrictive confinements of less than 101 days do not generally raise a liberty interest

warranting due process protection, and thus require proof of conditions more onerous

than usual.”) (quoting Davis v. Barrett, 576 F.3d 129, 133 (2d Cir. 2009)).

                                        ANALYSIS

       Plaintiff’s Pro Se Status

       Plaintiff is proceeding pro se, and the Court has therefore reviewed his papers

“with special solicitude, mindful that they must be construed liberally and interpreted to

raise the strongest arguments that they suggest.” Cicio v. Wenderlich, 714 F. App'x 96,

97 (2d Cir. Mar. 16, 2018) (citation and internal quotation marks omitted).

       Rule 12(b)(6)

       The legal standards to be applied on a motion to dismiss pursuant to Rule 12(b)(6)

are clear:

       To survive a motion to dismiss, a complaint must plead Aenough facts to state a
       claim to relief that is plausible on its face.@ Bell Atl. Corp. v. Twombly, 550 U.S.
       544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A claim is facially plausible
       Awhen the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.@
       Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

Progressive Credit Union v. City of New York, 889 F.3d 40, 48 (2d Cir. May 1, 2018).

       In its review, the Court is entitled to consider facts alleged in the complaint
       and documents attached to it or incorporated in it by reference, documents
       Aintegral@ to the complaint and relied upon in it, and facts of which judicial
       notice may properly be taken under Rule 201 of the Federal Rules of
       Evidence.

Heckman v. Town of Hempstead, 568 F. App’x 41, 43 (2d Cir. Jun. 3, 2014) (citations and




was reversed.

                                             5
internal quotation marks omitted).

        While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
        need detailed factual allegations, a plaintiff's obligation to provide the
        grounds of his entitlement to relief requires more than labels and
        conclusions, and a formulaic recitation of the elements of a cause of action
        will not do. Factual allegations must be enough to raise a right to relief
        above the speculative level, on the assumption that all the allegations in the
        complaint are true (even if doubtful in fact).

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964B65, 167 L.Ed.2d 929

(2007); see also, ATSI Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

Cir.2007) (ATo survive dismissal, the plaintiff must provide the grounds upon which his

claim rests through factual allegations sufficient >to raise a right to relief above the

speculative level.= @) (quoting Bell Atl. Corp. v. Twombly ) (footnote omitted).

        When applying this Aplausibility standard,@ the Court is guided by Atwo working

principles@:

        First, although a court must accept as true all of the allegations contained
        in a complaint,12 that tenet is inapplicable to legal conclusions, and
        threadbare recitals of the elements of a cause of action, supported by mere
        conclusory statements, do not suffice. Second, only a complaint that states
        a plausible claim for relief survives a motion to dismiss, and determining
        whether a complaint states a plausible claim for relief will be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations and internal quotation marks

omitted). A[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has allegedCbut it has not shownCthat the


         12
            The Court must accept the plausible factual allegations contained in the complaint as true and draw
all reasonable inferences in favor of the nonmoving party. Burnette v. Carothers, 192 F.3d 52, 56 (2d Cir.1999),
cert. den. 531 U.S. 1052, 121 S.Ct. 657 (2000).


                                                       6
pleader is entitled to relief.@ Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937, 1950

(2009) (citation omitted).

       A[A]s Iqbal makes clear, a plausible claim must come before discovery, not the

other way around.@ Angiulo v. Cty. of Westchester, No. 11-CV-7823 CS, 2012 WL

5278523, at *3 (S.D.N.Y. Oct. 25, 2012) (citation omitted); see also, McBeth v. Porges,

171 F. Supp. 3d 216, 236 (S.D.N.Y. 2016) (Observing that pursuant to Iqbal=s pleading

standard, Athe Federal Rules of Civil Procedure do >not unlock the doors of discovery for

a plaintiff armed with nothing more than conclusions or speculation.=@) (quoting Iqbal).

       Section 1983

       Plaintiff is suing pursuant to 42 U.S.C. § 1983, and the legal principles generally

applicable to such claims are well settled:

       In order to establish individual liability under § 1983, a plaintiff must show (a) that
       the defendant is a “person” acting “under the color of state law,” and (b) that the
       defendant caused the plaintiff to be deprived of a federal right.

Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107, 122 (2d Cir.2004)

(citation omitted).

       Due Process at Prison Disciplinary Hearings

       Plaintiff contends that Lepkowski denied him due process at the initial hearing, and

the Second Circuit has stated the general legal principles concerning such claims is

follows:

       “Prison disciplinary proceedings are not part of a criminal prosecution, and the full
       panoply of rights due a defendant in such proceedings does not apply.” Wolff v.
       McDonnell, 418 U.S. 539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). However,
       “[c]ertain due process protections” must be observed before an inmate may be
       subject to confinement in the SHU. Luna v. Pico, 356 F.3d 481, 487 (2d Cir.2004)
       (citing Wolff ). These protections include “advance written notice of the charges; a
       fair and impartial hearing officer; a reasonable opportunity to call witnesses and

                                              7
       present documentary evidence; and a written statement of the disposition,
       including supporting facts and reasons for the action taken.” Id. We have [also]
       interpreted Wolff to recognize a right to “appear at the hearing.” Young v. Hoffman,
       970 F.2d 1154, 1156 (2d Cir.1992) (citing Freeman v. Rideout, 808 F.2d 949, 953
       (2d Cir.1986)); see also Willey v. Kirkpatrick, No. 13–699, 801 F.3d 51, 63, 2015
       WL 5059377, at *10 (2d Cir. Aug. 28, 2015) (“Our reading of Wolff does not
       comport with the conclusion that the Constitution permits wholesale exclusion of
       an inmate from a disciplinary hearing.”). “[R]egardless of state procedural
       guarantees, the only process due an inmate is that minimal process guaranteed
       by the Constitution, as outlined in Wolff.” Shakur v. Selsky, 391 F.3d 106, 119 (2d
       Cir.2004) (internal citations and quotation marks removed).

Smith v. Fischer, 803 F.3d 124, 127 (2d Cir. 2015).

       In this action, Lepkowski contends that Plaintiff’s allegations against him are not

actionable, since the hearing over which he presided was reversed, and then nullified by

the outcome of the second hearing. Further, Lepkowski argues that the sentence that

Plaintiff served in SHU was attributable to the fact that he was convicted at the second

hearing, not the first. On this latter point, Plaintiff has not disputed Lepkowski’s assertion

that any time which he may have served in SHU between the filing of the two sets of

misbehavior reports was credited to the 365-day sentence that Hearing Officer Escrow

imposed following the second hearing.

       The Court agrees with Lepkowski on these points, and therefore finds that the

Amended Complaint fails to state any actionable claim. See, Gaston v. Coughlin, 249

F.3d 156, 164 (2d Cir. 2001) (“Gaston's confinement in SHU was entirely attributable to

the ruling following the second hearing, given that the result of the first hearing was

administratively overruled and that Gaston's sentence following the second hearing

credited his prior time in SHU. Accordingly, the result of the first hearing did not deprive

Gaston of due process.”) (emphasis added; citing Horne); see also, Ramos v. Chappius,

No. 15-CV-6600-FPG, 2018 WL 488950, at *2 (W.D.N.Y. Jan. 19, 2018) (“Although

                                              8
Plaintiff asserts that Defendants violated his rights at the First Hearing, that hearing

became null as a result of the Second Hearing. Because Plaintiff's SHU confinement was

credited to the penalty imposed at the Second Hearing, his confinement was entirely

attributable to the ruling following the second hearing.”) (citations omitted); Livingston v.

Kelly, 561 F.Supp.2d 329, 334 (W.D.N.Y. 2008) (Stating that in Horne, “the court

concluded that, regardless of whether the procedures followed at the second hearing

comported with the requirements of due process, that hearing simply nullified the first

hearing, rendering the first hearing irrelevant to the harm suffered by the plaintiff.”)

(footnote omitted); Cole v. New York State Dep't of Corr. & Cmty. Supervision, No.

914CV0539BKSDEP, 2016 WL 5394752, at *21 (N.D.N.Y. Aug. 25, 2016) (“[T]he record

establishes that plaintiff was confined in the SHU as a result of penalties imposed

following the November 2013 hearing, and remained in SHU confinement until and after

the second hearing commenced on March 20, 2014, at which he was again found guilty.

Accordingly, based upon the Second Circuit's decision in Horne, it is unnecessary to

determine whether plaintiff was afforded due process in connection with his first

hearing[.]”), report and recommendation adopted, No. 914CV0539BKSDEP, 2016 WL

5374125 (N.D.N.Y. Sept. 26, 2016).

                                      CONCLUSION

        Defendants’ motion [#8] to dismiss the Amended Complaint is granted, and this

action is dismissed with prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that any appeal from this Order would not be taken in good faith, and leave to appeal to

the Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S.

438 (1962). Further requests to proceed on appeal as a poor person should be directed,



                                             9
on motion, to the United States Court of Appeals for the Second Circuit, in accordance

with Rule 24 of the Federal Rules of Appellate Procedure.

      SO ORDERED.

      Dated: Rochester, New York
             January 24, 2019
                                               ENTER:


                                               /s/ Charles J. Siragusa
                                               CHARLES J. SIRAGUSA
                                               United States District Judge




                                          10
